Title: To Thomas Jefferson from James Barbour, 11 January 1823
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Washington
Jany 11th 23
The enclosed essays were written for the Enquirer in which they appeared—The partiality of a few here, who read them, determined to give them a more permanent shape—The object cannot fail to have obtained your approbation—What has been the writers success it is for others to decide—He is anxious to submit them to your perusal—I offer to you assurances of my profound respectJames Barbour